Order, Supreme Court, New York County (Herman Cahn, J.), entered April 4, 1997, which, inter alia, denied that branch of plaintiffs’ motion seeking summary judgment, unanimously modified, on the law, to the extent of granting plaintiffs’ motion insofar as it seeks summary judgment and directing the entry of judgment in plaintiffs’ favor and against defendant in the principal amount of $120,000, and otherwise affirmed, without costs.
Although plaintiffs in their letter of January 29, 1993 clearly and unequivocally offered to rescind the parties’ renewal contract, it is plain that defendant did not accept the offer of rescission but instead attempted to renegotiate the terms of the renewal contract and in so doing prevented plaintiffs from pursuing other business opportunities. The renewal contract, never having been rescinded, remained binding upon the parties and, as is here relevant, requires the payment of compensation by defendant to plaintiffs in the amount of $120,000. Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Andrias, JJ.